Citation Nr: 1616114	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  13-07 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of post-anesthesia hypoxia, to include a cognitive disorder and a heart condition, as a result of a procedure performed at a VAMC in November 2010.

2.  Whether a timely substantive appeal was filed with respect to the February 2010 rating decision that denied service connection for peripheral vestibular deficit associated with tinnitus.


REPRESENTATION

Appellant represented by:	James M. McElfresh, II, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse 


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from February 1956 to June 1959. 

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a January 2011 rating decision, by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which denied the Veteran's claim for compensation benefits under 38 U.S.C.A. § 1151 for residuals of post-anesthesia hypoxia.  In July 2011, the RO confirmed the previous denial of the Veteran's claim for compensation benefits under 38 U.S.C.A. § 1151 for residuals of post anesthesia hypoxia.  He perfected a timely appeal to the above decisions.   In an April 2012 decision, the RO determined that the Veteran's VA Form 9, received in February 2012, was not timely in response to the December 2010 statement of the case, which continued the denial of a claim for service connection for peripheral vestibular deficit associated with tinnitus.  He perfected a timely appeal to that decision.  

In April 2014, the Board remanded the case to the RO via the Appeals Management Center (AMC), in Washington, D.C. for further evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in June 2015. 

In July 2015, the Veteran's attorney submitted additional evidence directly to the Board, and waived initial AOJ consideration of this evidence.  See 38 C.F.R. § 20.1304 (2015).  

In August 2015, the Board denied the Veteran's claim of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of post-anesthesia hypoxia, to include a cognitive disorder and a heart condition.  

In response to a pending Privacy Act request dated in January 2011, the Board vacated its August 2015 decision in a December 2015 order.  

The Board notes that, on January 15, 2014, the Veteran and his wife appeared at the RO and testified at a videoconference hearing, before a Veterans Law Judge in Washington, D.C.  A transcript of the hearing has been associated with the Veteran's file.  The Veterans Law Judge (VLJ) who conducted that hearing is no longer available to decide the appeal.  In December 2015, the Veteran was notified that he could attend another hearing conducted by a VLJ who would decide his appeal.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015) (requiring that the Veterans Law Judge who conducts a hearing on an appealed issue must participate in any decision made on that appeal).  The Veteran responded that he did not wish to have another hearing and to determine his claim on the evidence of record.  

In a statement received by VA in January 2016, the Veteran's agent claims that the Veteran has recently been hospitalized with a stroke, heart complications and blindness in an eye all due to his hypoxia.  The agent essentially contends that the Veteran's current appeal included a compensation claim under the provisions of 38 U.S.C.A. § 1151 for heart complications and blindness in an eye, both based on hypoxia that occurred during a surgical procedure at a VA facility in November 2010.  The Veteran submitted a claim for compensation for stroke under the provisions of 38 U.S.C.A. § 1151 (VA Form 21-526) in February 2016.  While it is clear from the record that the Veteran's claim for heart complications is properly before the Board, the AOJ has not adjudicated a claim for a stroke or an eye disorder under the provisions of 38 C.F.R. § 1151 as a result of a procedure performed at a VAMC in November 2010.  The issue is therefore REFERRED to the RO for appropriate action.  

This appeal was processed using the Veterans Benefits Management System (VBMS) for paperless claims.  Accordingly, any future review of this Veteran's case should take into consideration the existence of this electronic record.  

The issue of whether a timely substantive appeal was filed with respect to the February 2010 rating decision, that denied service connection for peripheral vestibular deficit associated with tinnitus, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

The competent and probative medical evidence of record preponderates against a finding that the Veteran suffers from a chronic additional disability as a result of a general anesthesia administered in conjunction with an EGD performed by VA in November 2010.  


CONCLUSION OF LAW

The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of post-anesthesia hypoxia, to include a cognitive disorder and a heart condition, have not been met.  38 U.S.C.A. §§ 1151, 5103A, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.361 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case SOC or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in December 2010 and January 2011 from the RO to the Veteran which were issued prior to the RO decision in January 2011. Additional letters were issued in August 2011 and March 2012.  Those letters informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties for obtaining evidence.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of the issues addressed herein.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Veteran has been afforded VA examinations on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran and provided findings necessary to adjudicate the issue.  

As noted above, in April 2014, the Board remanded the case for further evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in June 2015. A review of the file reflects that there has been substantial compliance with the actions requested in the Remand.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).  The Board also finds no harmful error under Bryant v. Shinseki, 23 Vet. App. 488 (2010) as the development necessary to substantiate the Veteran's claim was ultimately ordered by the Board. 

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  Therefore, no useful purpose would be served in remanding the questions addressed herein for yet more development. Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


II.  Factual background.

Received in December 2010 was a statement from the Veteran's agent indicating that he was seeking to establish an 1151 claim.  The agent noted that the Veteran reported undergoing a procedure at the VA medical center and was given the wrong anesthesia; as a result, he suffered great emotional and bodily harm. Submitted in support of the claim were VA medical records dated in November 2010. These records show that the Veteran had a CT scan of the abdomen on November 8, 2010, which revealed findings of a duodenal polyp and likely gastric polyp. These records also show that the Veteran was admitted to a VA hospital on November 9, 2010 for an EGD. An anesthesiology preoperative note, dated November 9, 2010, indicated that the anesthesiologist discussed in detail the anesthetic plan, including the benefits, risks, and potential complications of the proposed anesthesia, with the Veteran, and all questions were answered. It was noted that the Veteran expressed an understanding and agreed to proceed as planned. A gastroenterology note, dated November 9, 2010 reported that following his EGD/EUS, the Veteran reported persistent shortness of breath and nausea despite Zofran and Decadron and "02 sats in the 90s on NC 02, CXR normal, repeat EKG unchanged, cardiac enzymes pending, ABG c/w hyperventilation."

Also received in December 2010 were treatment reports from Dr. C.H., dated in November 2010. During a clinic visit on November 17, 2010, it was noted that the Veteran was being followed for asbestosis and COPD; it was noted that he also had a duodenal polyp. It was reported that he went for a CAT scan and he had a EUS general anesthesia, but he woke up with hypoxic respiratory arrest and erratic pulse. He stated that he could not breathe, undoubtedly because his obstructive sleep apnea was not recognized and was not cared for. It was also noted that he had a growth in the stomach; a nonmalignant growth in the duodenum. Following a physical examination, the impressions were intestinal polyp, anesthetic risk, and post-anesthetic hypoxia with unknown and undetermined sequelae. Following a subsequent evaluation on November 24, 2010, the impression was post anesthesia hypoxemia with cardiac arrhythmia, neurologic and cardiopulmonary consequences of his cardiopulmonary arrests that had not yet been fully determined. 

During a VA examination in December 2010, the Veteran reported a history of anesthetic hypoxia (shortness of breath) following an elective esophageal ultrasound in November 2010 at the VA Medical Center. The Veteran indicated that he was initially seen for an endoscopy, which revealed a large volume of blood and a large 10 cm duodenal pendulous mass; following the ultrasound, he was admitted to the telemetry unit. Cardiac enzymes, as well as EKGs were done, revealing no acute ischemic event. It was noted that the Veteran recovered to baseline on the evening of his admission and started ambulating without oxygen.  It was further noted he had a history of poor recovery following anesthesia.  The hypoxia resolved once the anesthesia cleared and completely metabolized, and he was back to baseline functional ability prior to discharge.  It was further noted that the Veteran was initially given supplemental oxygen of 2 liters per minute and nebulizer treatment as an adjunctive.   By the time he was discharged, he was no longer on any oxygen, and there were no other residual issues.  At the time of his examination, he was not on any oxygen.  There was no evidence of any residuals as a result of the previous hypoxia. 

Received in January 2011 were VA progress notes dated from July 2009 to November 2010.  These records indicate that the Veteran signed an IMED consent form on November 9, 2010; he signed an informed consent form for General Anesthesia.  That form advised the person giving consent that minor risks of moderate sedation include temporary amnesia or forgetfulness and drowsiness. Moderate sedation could interfere with his ability to drive, operate machinery, or make important decisions for up to 24 hours.  Medications used for moderate sedation could cause allergic reactions, respiratory depression (breathing slows down and may stop), low blood pressure, and a slow or irregular heartbeat. In rare instances these complications could cause death. A treatment note dated November 9, 2010, indicates that the Veteran reported that he developed shortness of breath following general anesthesia. He denied any chest pain while breathing calmly but had mild dull central chest pain with deep inspiration, nonradiating. It was noted that the Veteran had had similar episodes in the past following general anesthesia. It was reported that the Veteran was admitted to Dixie hospital for a GI bleed about 4 weeks ago, which likewise resulted in shortness of breath and a cholecystectomy 5-6 years ago with similar symptoms.

Also received in January 2011 was a treatment note from Dr. C.H., indicating that the Veteran was seen for a follow up evaluation in December 2010.  During that clinical visit, it was noted that the Veteran was quite anxious about his experience at the VA having experienced life-threatening cardiac arrhythmias from unnecessary and inappropriate anesthetic hypoxemia.  The examiner stated that a review of the records revealed that the Veteran had clearly indicated that he had obstructive sleep apnea and had trouble with general anesthesia; nonetheless, he went unattended after his surgery to his remembrance.  The Veteran also reported that he was personally affronted by a nurse anesthetist who wanted him to adjust his code status and time of cardiac irregularity; he was feeling severely and acutely sick.  He refused.  In short, he felt that his health was threatened when he goes to the VA.  Following an evaluation, the impression was asbestosis- pleural and pulmonary, and intestinal polyps, potentially life-threatening.   During a subsequent follow up evaluation in February 2011, it was noted that the Veteran was being seen for sessile polyps for which he had massive bleeding and, was biopsied with tragic results at the VA in Salt Lake; it was reported that he had a hypoxic event and a near death experience.  It was particularly uncomfortable for the Veteran inasmuch as he was being treated for his hypoxic event and he was being "hounded" to decide whether CPR should be done or not.  He correctly deferred to his wife who knows him and the fact that he was under heavy sedation at the time.  The pertinent diagnoses were status post cardiopulmonary arrest with hypoxic episode, polyp, obstructive sleep apnea, and COPD. 

Received in March 2011 were private treatment reports, including diagnostic studies, from Snow Canyon Clinic, Dr. Sch. and Dr. Sh., dated in February 2011. An MRI of the brain revealed no acute bleed or infarct, but it did show chronic and atrophic changes. In the report from Dr. Sh., it was noted that medical records from Dr. Sch. indicated an impression of minimal to mild hypoxic ischemia with coma less than 24 hours and peripheral neuropathy; he was referred for evaluation of memory, organizational skills, sequencing and problem solving.  During the evaluation, the Veteran stated that he was deprived of oxygen during an operation, at the V.A. Hospital.  He stated that, following the procedure, he was shipped to the ICU at the V.A. Hospital after a 20 minute procedure.  He stated he was not given a "BIPAP" to breathe with while he was being cared for. Following a mental status examination, the examiner noted that the Veteran had normal to above average motor functioning, normal eye and hand motor coordination, normal perceptual functioning, normal verbal and non-verbal reasoning, normal memory functioning, and normal intellectual functioning.  It was noted that his executive functioning was impaired; he had trouble with frontal lobe/sub cortical functioning; and his personality functioning reflected problems with aggressiveness and negative emotionality.  The examiner noted that the Veteran probably believed that he was having memory problems, while his real issues have to do with distractibility, organization and disinhibition.  The pertinent diagnoses were cognitive disorder NOS and peripheral neuropathy and mild hypoxic ischemia.  Another progress note dated in March 2011 reflects diagnoses of obstructive sleep apnea, gastric polyp and hypoxic encephalopathy.  

Received in April 2011 were additional treatment reports from Dr. C.H., dated from February 2011 to March 2011. These records reflect ongoing evaluation for obstructive sleep apnea, gastric polyp, and hypoxic encephalopathy. During a clinical visit in March 2011, Dr. C.H. noted that the Veteran had an issue of hypoxemia; he stated that the Veteran had a well-documented episode of hypoxemia following his gastric polyp biopsy and had shown that he had left mesial temporal sclerosis which was certainly associated with hypoxemia and might lead to seizures. Dr. C.H. further noted that the Veteran was also reported to have on psychological testing a frontal lobe syndrome, which he would follow with Dr. Sch.  

Subsequently received were medical records, VA as well as private treatment notes from Dr. C.H., dated from February 2011 to May 2012, reflecting ongoing evaluation and treatment for obstructive sleep apnea, coronary artery disease and COPD. In a March 2012 private treatment record, Dr. C.H. opined that following the "life-threatening hypoxic episode," the Veteran's sleep apnea "resulted in hypoxic damage and cardiac arrhythmias."  

Of record is a treatment note from Dr. C.H. dated in March 2012, indicating that the Veteran suffers from severe coronary artery disease.  During a clinical visit in March 2012, Dr. C.H. stated that the patient had a life-threatening hypoxic episode at the VA Hospital following general anesthesia for removal of a huge gastric and small bowel polyp; he was left with minimal attendance following general anesthesia and his severe sleep apnea resulted in hypoxic damage and cardiac arrhythmias.  Dr. C.H. indicated that the Veteran was, therefore, very anxious and concerned with having surgery performed, but he suggested that the gravity of these lesions requires prompt attention. Following an evaluation, the pertinent diagnoses were coronary disease, severe, requiring open heart surgery; obstructive sleep apnea; hyperlipidemia; and status post-surgery for gastric polyp.  

The Veteran was afforded a VA psychological examination in August 2012 at which time the examiner diagnosed him with a cognitive disorder, NOS, which "was more likely as not caused by hypoxemia associated with anesthesia during an EGD procedure at the Salt Lake City VA in October 2010."  The examiner described the cognitive disorder as very mild, and noted that it began after anesthesia at Salt Lake City VA during an EGD procedure in October 2010 and was caused by a brief episode of hypoxia associated with anesthesia and complicated reportedly by a lack of treatment for sleep apnea.  Thereafter, following a review of the Veteran's file, in an addendum dated in November 2012, the VA examiner stated that he did not see any evidence of major cognitive impairment when he interviewed the Veteran on August 30, 2012. The examiner stated that, given the additional detailed information by Dr. A.K., there was no medical evidence that an episode of hypoxic encephalopathy occurred from the VA procedure from November 09, 2010.  The examiner stated that he no longer felt that the diagnosis of Cognitive Disorder NOS was correct and it should be deleted from his August 2012 examination.  

The Veteran was afforded a VA examination for evaluation of the central nervous system in September 2012.  At that time, the Veteran reported suffering from hypoxic encephalopathy ever since a gastrointestinal procedure performed at VAMC Salt Lake City UT on November 9, 2010.  He believed something went wrong during the procedure and he presented his contentions.  The Veteran underwent an Endoscopic Ultrasound (EUS) at the VA hospital on November 9, 2010 in order to explore a duodenal mass. General anesthesia was for the procedure.  A nurse anesthetist was involved in the Veteran's care. After the procedure, the Veteran developed shortness of breath and was admitted to the hospital. He was discharged home the next day.  The Veteran stated that he has had known pulmonary problems including asbestosis, obstructive sleep apnea (OSA), and chronic obstructive pulmonary disease (COPD). The Veteran indicated that it was his belief that general anesthesia should not have been used during his procedure because of his history of OSA. He also believed that general anesthesia should not have been used due to a prior adverse reaction; that is, during a past surgery for pheochromocytoma that used general anesthesia, he developed nausea and vomiting postoperatively. He believed that a provider with greater qualifications than a nurse anesthetist should have taken care of him during his procedure.  He believed that poor overall care transformed what should have been a simple 15 minute procedure into a 3.5 hour ordeal.   He further believed that the hypoxia he endured at the time led to permanent brain damage.  To support this last contention he presented a report dated February 21, 2011 from M.S. PhD LP that proposed he experienced a hypoxic encephalopathy manifested by cognitive disorder NOS. 

The VA examiner stated that the Veteran did provide informed consent for all elements of his procedure, and it is documented in VA treatment records.  He noted that, during general anesthesia the Veteran was intubated. As a matter of general medical knowledge, a patient with OSA would receive the best airway protection during anesthesia by intubation. As a matter of general medical knowledge, a prior experience of postoperative nausea and vomiting after use of general anesthesia is not a contraindication to future use of general anesthesia. As documented in VA treatment records, the physician Chief of Anesthesia did supervise the provision of anesthesia to the Veteran.  Review of all VA treatment records during the procedure shows no deviation from the standard of care.  Although the Veteran did experience symptoms of shortness of breath afterwards, he always had normal oxygen saturations.  Furthermore, the records show one Arterial Blood Gas (ABG) during his hospitalization with a p02 of 85.8-from a neurological perspective, a p02 of this level would not lead to hypoxic encephalopathy.  Moreover, the Veteran's current clinical evaluation did not show any evidence of hypoxic encephalopathy.  

Received in September 2012 were treatment reports from Intermountain Healthcare, which show that the Veteran underwent cardiac catheterization in March 2012.  He was diagnosed with elevated systemic arterial pressure; normal left ventricular end-diastolic pressure; and severe 3-vessel coronary artery disease, including left main disease.  Subsequently, in April 2012, he underwent coronary artery bypass x4.  The postoperative diagnoses were coronary artery disease; diabetes mellitus; hypertension; hyperlipidemia; gout; obstructive sleep apnea; asbestosis; and history of upper GI bleeding.  

A December 2012 VA medical opinion noted that based upon a September 2012 neurological examination, "there is no current disability of hypoxic encephalopathy. Hence, there is no causation to consider..."

Received in September 2013 was the copy of an article which addressed the risk of obstructive sleep apnea associated with/or as a result of general anesthesia, dated November 21, 2007. 

In May 2015, the Veteran's files were referred for a medical opinion. Following a review of the medical records, the examiner concluded that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the endoscopic ultrasound in November 2010. The endoscopic ultrasound in November of 2010 did not cause any additional disabilities. There was no carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA. Review of the records shows the Veteran had oxygen saturation of 95-100% during the procedure and in the recovery room. Therefore, there was no hypoxia during or after the procedure. He had no low blood pressure and he had no cardiac arrhythmias or cardiac ischemia. Therefore, any cognitive or cardiac problems that the Veteran has are not the result of the November 2010 procedure or anesthesia. Vital signs recorded clearly document that he was not hypotensive, hypoxic, or in atrial fibrillation during or after the procedure. 

The examiner stated that, review of the anesthesia records during the procedure shows that the Veteran had general endotracheal anesthesia.  According to the intraoperative anesthesia record, his oxygen saturation was 99 to 100 percent. His heart was in sinus rhythm (SR) not atrial fibrillation. He was in the procedure for just under 2 hours. He arrived to the recovery room at 11:09 am. In recovery, his heart rate was 56 to 64 and not atrial fibrillation according to the records. His oxygen saturation was 95 to 100 percent. 

The examiner further noted that the consent signed by the Veteran the morning of the procedure listed both general anesthesia and moderate sedation on it.  The consent describes general anesthesia with possible breathing tube, the endoscopic procedure, and moderate sedation. It is a scanned document in vista imaging and is several pages long describing risks, etc. and is signed by the Veteran. Records show he was able to ambulate without oxygen the night of procedure with good saturation. He was observed overnight and discharged home the next day on 11/10/2010 and the physical therapy note noted: "functional screen performed today reveals the patient is able to perform all functional skills...and reports he is at his baseline."  The post discharge telephone call to the Veteran also did not show any complications. Furthermore, he tolerated general anesthesia and a much more extensive invasive procedure than the endoscopic ultrasound when he had stomach surgery for tumor resection and splenectomy around 2011 for benign tumors in Utah. He was under general anesthesia and had open laparotomy surgery and splenectomy. 

The Veteran was also afforded a VA cardiac evaluation in May 2015.  At that time, the examiner noted that the Veteran suffered from coronary artery disease (CAD) and right bundle branch block.  The Veteran reported the onset of the condition in November 2010; he stated that he underwent an endoscopic ultrasound and suffered residual cognitive and cardiac disabilities.  He also reported that he had GI bleeding from a stomach tumor in Dixie Hospital; St. George Utah Dr. B. controlled the bleeding by EGD, emergency procedure and he had a transfusion.  The doctor who performed the EGD told the Veteran that he needed an endoscopic ultrasound to evaluate his stomach tumor.  Dr. B. arranged for the endoscopic procedure in Utah at VA. The Veteran indicated that he agreed to have an endoscopic ultrasound at the VA. The Veteran reported that "there was [a] cancellation so [they] rushed him to surgery earlier than scheduled that morning after he arrived."  The Veteran indicated that he was shocked by all the alarms and monitors and mask on his face in the recovery room. He gets claustrophobic from masks.  He was observed overnight on telemetry to monitor his heart and oxygenation.  He was concerned that he had hypoxic encephalopathy and heart problems from the procedure and anesthesia.  He soon after tolerated general anesthesia and a much more extensive invasive procedure than endoscopic ultrasound when he had stomach surgery for a tumor resection and splenectomy for benign tumors in Utah. He was under general anesthesia and had open laparotomy surgery and splenectomy according to the Veteran.  He later had coronary bypass surgery in 2012.  He did not have any cardiac stents or pacemaker or defibrillator placed.  

The examiner noted that the anesthesia post-operative progress note states that no anesthesia complications were noted during the procedure.  The Chief of Anesthesiology service commented:  "I participated in induction, key portions of anesthesia, emergence and recovery.  I remained immediately available for assistance throughout the procedure.  Npo status confirmed.  The patient was consented for GETA."  Recovery room notes document saturation over 95%; and, at the time the Veteran complained of difficulty breathing, his saturation was 98%.  Notes document that he did not have atrial fibrillation in the recovery room and an ECG showed old right bundle branch block, not atrial fibrillation.  The examiner noted that the Veteran had general anesthesia for EGD and EUS and was observed overnight and cardiac enzymes were normal with no acute ischemia on ECGs.  He recovered and was ambulating without oxygen on the evening of admission.  He was admitted on November 9, 2010 and discharged November 10, 2010 in "baseline" condition per physical therapy note.  The discharge summary and post discharge telephone call to the Veteran did not document any residual problems.  

The Veteran was also afforded a mental examination in May 2015.  At that time, he reported Mr. [redacted] indicated that he believes that he suffers from mild memory deficits and a lowered frustration tolerance level; he related that he believes that each of these symptoms are a direct result of the hypoxic event that he experienced in 2010.  The results of a basic mental status test and an in depth interview did not reveal the presence of any significant cognitive deficits.  This was similar to the previous psychiatric evaluation conducted in 2/21/2011 that noted that while he believed that he suffered from memory deficits, his issues were related to distractibility, organization, and disinhibition.  Consistent with this previous report, it was noted that during the current interview, the Veteran became mildly perseverative and tangential when discussing his frustration with the VA system.  The Veteran was reported to be logical, coherent, and linear in his thinking.  However, when he began discussing, in great depth, the wrong doings that he believed he had suffered from the VA, his anxiety and tension level increased and he exhibited some difficulty remaining on topic.  

Following a mental status evaluation, the examiner concluded that the Veteran did not currently meet the DSM5 (or DSM4-TR) diagnostic criteria for a cognitive disorder.  While the Veteran reported that he believed he was suffering from memory deficits, the results of a formal test of mental status and an in-depth interview did not reveal any significant cognitive deficits.  In addition, there was no evidence of any executive functioning deficits that would significantly impact his current level of functioning.  The examiner stated that the findings during the current evaluation were similar to those reported in 2011 and found in the Veteran's file.  As a result, it did not appear that the Veteran suffered from a disability beyond prior to November 2010, as the data did not currently support that notion that any significant cognitive impairment currently existed.  

In June 2015, the Veteran's file was referred to a VA examination for another opinion. Based upon the results of previous evaluations (e.g. neuropsychological testing dated 2/21/2011; November 2012 VA Examination; and a December 2012 VA medical opinion) the examiner concluded that there was no current evidence to support a diagnosis of a cognitive disorder, hence there was no causation to consider.  It was noted that the Veteran did not report a history of any pre or post military traumatic stressors.  There was no obvious impairment in thought process or communication observed during this assessment.  

Received in July 2015 was a medical statement from Dr. C.H., dated in June 2015, indicating that he has followed the Veteran for over 5 years for sleep apnea and asbestos related disease, as well as certain aspects of internal medicine.  Dr. C.H. noted that the Veteran has significant sleep apnea, progressive pulmonary and pleural asbestosis, and gastric tumors that have required resection because of their propensity to cancer.  Dr. C.H. stated that, in the evaluation of the abdominal tumors, the Veteran underwent an EGD and resection biopsy; before the procedure, he documented and gave copies to the Veteran of the significance and severity of his sleep apnea and that it could cause complications if he was not attended carefully for his CPAP after anesthesia.  Dr. C.H. noted that, after anesthesia, the Veteran developed a hypoxic episode which caused certain cardiac arrhythmias and a significant extension of stay.  After the episode, the Veteran noticed difficulty with balance and certain cognitive deficits which were tested by Shinedling & Shinedling and which documented hippocampal dysfunction consistent with hypoxic encephalopathy.  Dr. C.H. stated that he was writing the letter in support of the Veteran's contention that he had an unnecessary consequence that was hypoxic encephalopathy following a necessary procedure performed at the VA.  He has suffered permanent measurable decline in function as well as the possibility of a more rapid decline in his faculties in the near future.  


III.  Legal Analysis-38 U.S.C.A. § 1151.

The law provides that compensation may be paid for a qualifying additional disability or qualifying death, not the result of the Veteran's willful misconduct, caused by hospital care, medical or surgical treatment, or examination furnished the Veteran when the proximate cause of the disability or death was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not recently foreseeable.  38 U.S.C.A. § 1151.  

The regulations provide that benefits under 38 U.S.C.A. § 1151(a) for claims received by VA on or after October 1, 1997, as in this case, for additional disability or death due to hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program, require actual causation not the result of continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The additional disability or death must not have been due to the Veteran's failure to follow medical instructions.  38 C.F.R. § 3.361 (2014).  

It must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health-care provider or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  To establish the proximate cause of an additional disability or death, it must be shown that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination.  Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health-care provider would have foreseen.  38 C.F.R. § 3.361(d) (2015).  

In determining whether additional disability exists, the veteran's physical condition immediately prior to the beginning of the hospital care, medical or surgical treatment, or other incident in which the claimed disease or injury was sustained (i.e., medical examination, training and rehabilitation services, or work therapy), is compared to the veteran's condition after such treatment, examination or program has stopped.  See 38 C.F.R. § 3.361(b).  

Provided that additional disability is shown to exist, the next consideration is whether the causation requirements for a valid claim have been met. In order to establish actual causation, the evidence must show that the medical or surgical treatment resulted in the Veteran's additional disability.  See 38 C.F.R. § 3.361(c)(1) Furthermore, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  

In order for additional disability to be compensable under 38 U.S.C.A. § 1151, the additional disability must have been actually caused by, and not merely coincidental to hospital care, medical or surgical treatment, or medical examination furnished by a VA.  Loving v. Nicholson, 19 Vet. App. 96, 100 (2005).  In order for additional disability to be compensable under 38 U.S.C.A. § 1151, the additional disability must have been the result of injury that was part of the natural sequence of cause and effect flowing directly from the actual provision of "hospital care, medical or surgical treatment, or examination" furnished by VA and that such additional disability was directly caused by that VA activity.  Id at 101.  

Lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Lay witnesses are also competent to testify as to some matters of diagnosis and etiology; when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  

After reviewing the record, the Board finds that the preponderance of the evidence of record is contrary to the Veteran's claim that he has additional disability, to include a cognitive disorder and a heart condition, resulting from post-anesthesia hypoxia resulting from anesthesia and the procedure he underwent in November 2010 at a VA facility.  In order to address the medical issues in this matter, the RO sought medical opinions, which resulted in the August 2012 and September 2012 VA examination reports, with an addendum in November 2012, and the Board requested additional examinations, which resulted in the May 2015 and June 2015 VA DBQ reports.  

In this regard, the Board notes that, following the examination in August 2012, a VA examiner diagnosed the Veteran with a cognitive disorder, NOS, which "was more likely as not caused by hypoxemia associated with anesthesia during an EGD procedure at the Salt Lake City VA in October 2010."  However, following a review of the record in November 2012, the examiner stated that there was no medical evidence that an episode of hypoxic encephalopathy occurred from the VA procedure from November 09, 2010.  The examiner stated that he no longer felt that the diagnosis of cognitive disorder NOS was correct and it should be deleted from his August 2012 examination report.  Subsequently, a December 2012 VA medical opinion noted that based upon a September 2012 neurological examination, "there is no current disability of hypoxic encephalopathy.  Hence, there is no causation to consider."  

The Board also notes that the Veteran has submitted treatment reports from private doctors, including treatment reports from Dr. C.H. who, in a March 2012 statement opined that following the "life-threatening hypoxic episode," the Veteran's sleep apnea "resulted in hypoxic damage and cardiac arrhythmias."  

As noted above, VA obtained additional opinions in May and June 2015.  The May 2015 VA DBQ examiner opined that the endoscopic ultrasound in November of 2010 did not cause any additional disabilities.  With respect to any additional psychiatric disorder, following an examination of the Veteran in May 2015, a VA examiner indicated that the findings during the current evaluation were similar to those reported in 2011 and found in the Veteran's file.  As a result, it did not appear that the Veteran suffered from a disability beyond prior to November 2010, as the data did not currently support that notion that any significant cognitive impairment currently existed.  And, in June 2015, the Veteran's file was referred to a VA examination for an opinion.  Based upon the results of previous evaluations (e.g. neuropsychological testing dated 2/21/2011; November 2012 VA Examination; and a December 2012 VA medical opinion) the examiner concluded that there was no current evidence to support a diagnosis of a cognitive disorder, hence there was no causation to consider.  

The Veteran submitted an additional medical statement from Dr. C.H. dated in June 2015, who reported that the Veteran suffered a hypoxic encephalopathy following the procedure at the VA in Salt Lake City.  He noted that the Veteran suffered permanent measurable decline in function, as well as the possibility of a more rapid decline in the near future.  

With regard to these conflicting opinions, the Board notes that when there is conflicting evidence in the record, it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board is mindful that it cannot make its own independent medical determinations, and that it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source.  

In weighing these conflicting medical provider opinions, the Board concludes that the ones rendered by the VA DBQ examiners in May and June 2015 are more persuasive and probative than the opinion rendered by the private medical provider cited above.  First, the VA opinions in 2015 include a review of the claims folder, as well as citations to specific relevant items in the claims folder, and a complete examination and review of history from the Veteran.  Moreover, these VA opinions provided supporting rationales.  With regard to the opinions provided by Dr. C.H., the Board notes that the opinions are conclusory and without a sufficient supporting rationale, and crucially, do not include a review of the claims folder which contains relevant findings pertaining to the Veteran's vital signs and oxygen saturation during the procedure and in the recovery room.  There is no discussion or an accounting for these critical clinical findings.  Thus, the Board finds that the VA DBQ examiner's opinions to be well reasoned and based on an objective, independent review of the relevant evidence and clinical evaluations.  Further, the May and June 2015 VA DBQ examiner's opinions have the proper factual foundation and, therefore, are entitled to significant probative weight.  See Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. Brown, 5 Vet. App. 177 (1993).  Thus, the VA DBQ examiner's opinions are more persuasive and probative than the private doctor's opinion cited above.  

Moreover, the Board notes further that the May 2015 VA DBQ examiner concluded that there was no carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA.  He stated that, review of the records shows the Veteran had oxygen saturation of 95-100% during the procedure and in the recovery room.  Therefore, there was no hypoxia during or after the procedure.  He had no low blood pressure and he had no cardiac arrhythmias or cardiac ischemia.  Therefore, any cognitive or cardiac problems that the Veteran had were not the result of the procedure or anesthesia November 2010.  Indeed, Dr. C.H. maintained that the Veteran was "left with minimal attendance following general anesthesia" but VA treatment records document that the Chief of Anesthesia did supervise the provision of anesthesia to the Veteran, and his recovery.  

The examiners also noted that the record contained a consent form signed by the Veteran in November 2010, which advised him of the risks and complications associated with general anesthesia; the signed consent form indicated that the Veteran understood the nature of the proposed procedure, attendant risks involved, and expected results of general anesthesia.  Specifically, the Veteran was advised that moderate sedation could interfere with his ability to drive, operate machinery, or make important decisions for up to 24 hours.  Medications used for moderate sedation could cause allergic reactions, respiratory depression (breathing slows down and may stop), low blood pressure, and a slow or irregular heartbeat, and that in rare instances these complications could cause death.  

The Board also recognizes that the Veteran has sincerely contended that he has additional disabilities related to his November 2010 endoscopy.  Although he is certainly capable of describing the history in this case as well as his cardiovascular symptoms and psychiatric symptoms after the procedure in November 2010, his statements cannot sufficiently and persuasively serve to address questions of causation between VA care/treatment and any claimed disabilities pursuant to the provisions of 38 U.S.C.A. § 1151, because these are medical questions beyond the purview of lay knowledge.  See Kahana v. Shinseki, supra; see also Jandreau v. Nicholson, supra.  The considered opinions of the Veteran cannot reasonably approach the probity of, much less outweigh, the informed medical judgment of the VA physicians in 2012 and 2015, as based on and supported by a medically informed review of the evidentiary record.  The Board therefore finds that in this case the objective medical evidence, and the VA opinions based thereon, outweighs the opinions, though sincere, of the Veteran.  

Thus, the probative competent medical evidence establishes that the Veteran does not have a residual disability manifested by cognitive impairment or cardiac symptoms as the result of VA treatment, and that VA was not negligent in furnishing such treatment.  Accordingly, the Board concludes that the criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of post-anesthesia hypoxia, to include a cognitive disorder and a heart condition claimed to be caused by surgical treatment provided by the VA, are not met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2014).  In reaching this decision, the Board has considered the doctrine of doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of post-anesthesia hypoxia, to include a cognitive disorder and a heart condition, is denied.  


REMAND

The Board notes that the issue of whether a timely substantive appeal was filed with respect to the February 2010 rating decision that denied service connection for peripheral vestibular deficit associated with tinnitus is on appeal from an April 2012 decision, wherein the RO determined that a VA Form 9 received February 21, 2012 was not timely as to the February 2010 denial of service connection for peripheral vestibular deficit associated with tinnitus.  A notice of disagreement (NOD) with the timeliness issue was received in April 2012, and a statement of the case (SOC) was issued in February 2013.  The Veteran's February 2013 VA Form 9, substantive appeal, perfecting the appeal of the timeliness issue, requested a Travel Board hearing.  However, although the Veteran testified at a Board hearing in January 2014, the scope of the hearing excluded the timeliness issue.  No mention of the timeliness issue is made at any point during the hearing.  

Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.   See also 38 U.S.C.A. § 7107 (pertaining specifically to hearings before the Board).  The Veteran requested a Travel Board hearing in a timely (February 2013) VA Form 9, substantive appeal, and such hearing has not been scheduled, and the record does not show the request withdrawn.  Because he is entitled to such a hearing upon request, and because Travel Board hearings (as well as videoconference hearings) are scheduled by the RO, a remand for the scheduling of such hearing is required.  See 38 U.S.C.A. § 7107; 38 C.F.R. § 20.700(a).  

Therefore, this case is REMANDED to the RO via the Appeals Management Center (AMC) for the following action:

The RO should take appropriate action to schedule the Veteran for hearing before a Veterans Law Judge of the Board sitting at the RO, with notice to the Veteran at his current address of record.  All correspondence pertaining to this matter should be associated with the electronic file.  

After the above action has been accomplished, the case should be returned to the Board in accordance with appropriate procedures.  No action is required of the Veteran until he is further notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


